Citation Nr: 0327624	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  95-09 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable evaluation prior to April 7, 
1998, and in excess of 20 percent on and after April 7, 1998, 
for cervical strain with degenerative changes.  

2.  Entitlement to an evaluation in excess of 10 percent 
prior to December 7, 1997, and in excess of 20 percent on and 
after December 7, 1997, for lumbosacral disc disease with 
history of sciatica.  

3.  Entitlement to a compensable evaluation prior to December 
7, 1997, and in excess of 10 percent on and after December 7, 
1997, for dorsal (thoracic) spine strain with degenerative 
changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1992 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO, in pertinent part, denied 
increased evaluations for service-connected low back, 
cervical strain, and thoracic (dorsal) strain disabilities.  

In June 1993 the veteran provided oral testimony before a 
hearing officer at the RO, a transcript of which has been 
associated with the claims file.  In June 1994 a hearing 
officer confirmed the 10 percent evaluation in effect for the 
veteran's low back disorder and the noncompensable ratings in 
effect for cervical and thoracic spine disabilities.  

The noncompensable rating for cervical strain was increased 
to a 10 percent rating, effective April 7, 1998, upon rating 
action in September 1998.  

In a November 2000 rating decision, the 10 percent disability 
rating in effect for the low back disorder was increased to 
20 percent, effective December 7, 1997.  A 20 percent rating 
was also assigned for the service-connected cervical spine 
disorder, effective from April 7, 1998.  The noncompensable 
rating in effect for the thoracic spine disorder was 
increased to 10 percent, effective from December 7, 1997.  

In May 2001 the Board remanded the claim for additional 
evidentiary and procedural development to include 
contemporaneous orthopedic and neurological examinations.  
The case is now before the Board once again for further 
appellate review.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO issued a VCAA notice letter to the veteran in connection 
with his current appeal in April 2003.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

Since the Board's remand decision in May 2001, the veteran 
was treated in September 2002 at a VA facility for low back 
complaints.  A review of the record also reflects that 
contemporaneous examinations were scheduled in recent years, 
but the veteran failed to report.  There is no indication in 
the claims file why he did not report for these examinations, 
and the record suggests that he did not receive proper notice 
to report therefor.  Review of the record disclosed that 
there are procedural defects in this claim which must be 
perfected at the RO level.  

As the claims file must be returned to the RO for additional 
procedural development, the Board has concluded that the 
veteran will be given another chance to report for necessary 
contemporaneous orthopedic and neurological examinations.  
These clinical findings are necessary to properly evaluated 
the veteran's service-connected spinal disorders.  As 
reported in detail below, however, the veteran is warned that 
failure to report without good cause shown for any 
examination in connection with a claim for increased rating 
will result in the denial of the claim.  38 C.F.R. § 3.655 
(2002); Connolly v. Derwinski, 1 Vet. App. 566 (1991).  

A review of the claims file shows that the veteran was last 
examined by VA as to the severity of his service-connected 
spinal disorders in 2000.  Contemporaneous comprehensive 
examinations, orthopedic and neurological, would materially 
assist in the adjudication of the claimant's appeal.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for disabilities of the 
lumbar, cervical or dorsal spine since he 
was seen in September 2002.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for the 
veteran to examined by a board composed 
of specialists in neurology and 
orthopedics including on a fee basis if 
necessary for purpose of ascertaining the 
severity of the service-connected 
cervical strain with degenerative 
changes, lumbosacral disc disease with 
history of sciatica, and dorsal 
(thoracic) spine strain with degenerative 
changes.  

The claims file, copies of the previous 
and revised criteria referable to rating 
intervertebral disc syndrome (IDS), 
copies of 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2002), and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  All clinical findings 
should be reported in detail.  

The examiners should conduct range of 
motion testing of the cervical, lumbar, 
and dorsal (thoracic) spine, specifying 
the range of motion in degrees and in all 
planes, and comment as to whether there 
is slight, moderate, or severe limitation 
of motion.  The examiners should also 
note whether there is muscle spasm on 
extreme forward bending, and whether 
there is unilateral loss of lateral spine 
motion in standing position.  The 
examiners should also comment as to 
whether the lumbar spine exhibits listing 
to the opposite side, a positive 
Goldthwaite's sign, marked limitation of 
forward bending in a standing position, 
loss of lateral spine motion with 
osteoarthritic changes, or narrowing or 
irregularity of the joint space and 
abnormal mobility on forced motion.  See 
DCs 5292 and 5295.  

If the service connected spinal 
disabilities now involve lumbar IDS, the 
examiners should address the previous and 
amended criteria for rating IDS.  

The examiners should also review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the service-
connected spinal disabilities upon the 
veteran's ordinary activity and on how it 
impairs him functionally, particularly in 
the work place, and specifically, the 
degree of functional loss, if any, 
resulting from pain on undertaking 
motion, and the degree, if any, of 
weakened movement, excess fatigability, 
or incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002).

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should adjudicate the issues on appeal as 
reported on the title page.  In so doing, 
the VBA AMC should address the previous 
and amended criteria for rating IDS and 
whether they are applicable in the 
current case as to the service-connected 
spinal disabilities, and document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(2002).  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for and increased evaluations.  
38 C.F.R. § 3.655 (2002).  Moreover, the governing regulation 
provides that failure to report without good cause shown for 
any examination in connection with a claim for increased 
rating will result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002); Connolly, supra.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


